Order entered October 1, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00340-CV

                            T. CHRISTIAN COOPER, Appellant

                                               V.

                 SANDERS H. CAMPBELL/RICHARD T. MULLEN, INC.
                     D/B/A THE MULLEN COMPANY, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-15127

                                           ORDER
       We GRANT the parties’ September 28, 2015 joint motion for an extension of time to file

their appellant’s and cross-appellant’s briefs. The parties shall file their respective briefs by

OCTOBER 16, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE